

116 HRES 258 IH: Affirming United States support for the continued implementation of the Treaty of Peace between the Arab Republic of Egypt and the State of Israel.
U.S. House of Representatives
2019-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 258IN THE HOUSE OF REPRESENTATIVESMarch 27, 2019Mr. Connolly (for himself and Mr. Wilson of South Carolina) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONAffirming United States support for the continued implementation of the Treaty of Peace between the
			 Arab Republic of Egypt and the State of Israel.
	
 Whereas the Treaty of Peace between the Arab Republic of Egypt and the State of Israel, signed on March 26, 1979, including the Annexes thereto, by Egyptian President Anwar Sadat and Israeli Prime Minister Menachem Begin in Washington, DC (in this resolution referred to as the Treaty of Peace), was the first peace agreement between Israel and an Arab country;
 Whereas Article III of the Treaty of Peace establishes full recognition, diplomatic, economic and cultural relations, termination of economic boycotts and discriminatory barriers to the free movement of people and goods between Egypt and Israel;
 Whereas the Treaty of Peace followed the United States-mediated 1978 Camp David Accords, which was signed by President Jimmy Carter, President Sadat, and Prime Minister Begin;
 Whereas President Sadat and Prime Minister Begin were awarded the 1978 Nobel Peace Prize for their commitment to peaceful reconciliation;
 Whereas Egypt and Israel committed to the partial demilitarization of the Sinai Peninsula monitored by the Multinational Force and Observers in accordance with the Protocol between Egypt and Israel signed on August 3, 1981, relating to the implementation of the security arrangements of the Treaty of Peace;
 Whereas the Multinational Force and Observers deployed in the Sinai Peninsula and have supervised the implementation of the Treaty of Peace since 1982;
 Whereas the United States agreed to provide military forces, civilian observers, and pay a portion of the annual operating expenses, which leverages financial or personnel contributions from Egypt, Israel, Italy, Australia, Canada, Colombia, Czech Republic, Fiji, Finland, France, Germany, Japan, New Zealand, Netherlands, Norway, Republic of Korea, Sweden, Switzerland, United Kingdom, and Uruguay;
 Whereas the March 26, 1979, Memorandum of Agreement between the United States and Israel confirms the withdrawal from Sinai imposes additional heavy security, military and economic burdens on Israel;
 Whereas the United States peacekeeping contingent of the Multinational Force and Observers ensures a separation of Egyptian military forces from the Israeli border;
 Whereas Israel and her neighbors depend on the United States as an arbiter of peace, including responsibility for supporting the Multinational Force and Observers;
 Whereas successive administrations have expressed strong commitment to the United States contributing role to the Multinational Force and Observers in a bipartisan manner alongside Egypt and Israel;
 Whereas upon signing the Multinational Force and Observers Participation Resolution (Public Law 97–132; 95 Stat. 1693) into law, which authorizes the participation of the United States in the Multinational Force and Observers, President Ronald Reagan affirmed I am gratified that both the executive and legislative branches addressed this matter which is so vital to our nation’s foreign policy in a spirit of close consultation and cooperation. This legislation demonstrates the results that can be achieved through working together in that spirit.;
 Whereas under President Bill Clinton, Defense Secretary William Cohen addressed the United States Multinational Force and Observers contingent declaring without peace in the Sinai, it would be very difficult to promote a wider, regional peace;
 Whereas despite ongoing security challenges, since Sinai was demarcated, there has been peace between Egypt and Israel in addition to unparalleled security relations between the two countries, upheld by cooperation within the Multinational Force and Observers;
 Whereas Congress designated Israel as a major strategic partner of the United States in 2014; and Whereas United States-designated foreign terrorist organizations, such as Islamic State-Sinai Province, pose a threat to the region by leading insurgencies against Egypt: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of the Treaty of Peace between the Arab Republic of Egypt and the State of Israel, signed on March 26, 1979, including the Annexes thereto, on its 40th anniversary;
 (2)reaffirms the critical role of the Multinational Force and Observers for upholding peace and stability between Egypt and Israel, and in the Middle East broadly;
 (3)encourages the United States to continue its important military, civilian, and financial commitments to the Multinational Force and Observers; and
 (4)reaffirms the importance of establishing peace between Israel and her neighbors. 